Sullivan, J.
(dissenting). Petitioner, employed by the Transit Authority as a maintainer helper "B”, passed an examination for promotion to the position of bus maintainer "A” in October 1983, and was placed on the eligible list established on March 21, 1984. In August 1984, as part of the testing for the position, he was examined by a Transit Authority psychiatric consultant. As a result of the examination, he was medically disqualified due to a history of schizophrenia and drug abuse.
*15Petitioner appealed this decision to the New York City Department of Personnel, which conducted a second psychiatric examination in March 1985. After its psychiatric consultant also concluded that petitioner should be disqualified for the position due to the risk of recurrence of his psychopathology, the Department of Personnel disqualified him for promotion in April 1985.
Petitioner thereafter appealed this decision to the New York City Civil Service Commission. A hearing was held, and, by decision dated August 14, 1986, the Civil Service Commission overturned petitioner’s medical disqualification, noting his "exemplary record with the Transit Authority”, and finding that "the public [would] not be exposed to risk” by his promotion. In concluding that he was qualified to perform the duties of bus maintainer "A”, the Commission also expressed the view that he did not suffer from any "mental disability that can reasonably be expected to prevent him from carrying out the responsibilities in the future.”
On September 4, 1986, the Department of Personnel advised petitioner that it had decided not to appeal the decision and would certify him for the promotion. Thereafter, the Department learned that it was unable to do so, since a new examination had been administered for the bus maintainer "A” position in July 1986 and a new list established. The list on which petitioner’s name appeared had expired on August 26, 1986.
Accordingly, on September 5, 1986, the Department of Personnel informed petitioner that he was no longer eligible for the position he sought, and would not be certified. By letter dated September 26, 1986, it denied his request that he be placed on a "special eligible list”, advising him that it lacked the authority to establish such a list.
Petitioner thereupon commenced this proceeding, alleging that the failure to certify him, based on the expiration of the eligible list, was arbitrary and capricious and violative of his rights under the Due Process Clauses of the New York State and United States Constitutions. The court hearing the matter granted the motion of respondents, the New York City Department of Personnel and its Director, to dismiss. We would affirm.
Pursuant to Civil Service Law § 56, the list on which petitioner’s name appeared expired when a new list, based on the more recent examination, was created. Once this occurred, the *16Department of Personnel was without power to certify petitioner for the position he sought. NY Constitution, article V, § 6, provides: "Appointments and promotions in the civil service of the state and all of the civil divisions thereof * * * shall be made according to merit and fitness to be ascertained, as far as practicable, by examinations, which, as far as practicable, shall be competitive”. In Hurley v Board of Educ. (270 NY 275) the Court of Appeals interpreted article V to invalidate legislation permitting the hiring for civil service employment of applicants whose names appeared on an eligible list which had terminated by reason of the creation of a new list. In holding that the Legislature was constitutionally without the power to command appointments from an expired list, the court stated: "A competitive examination may demonstrate merit and fitness, at the time of the examination. As time passes, its value as a test of merit and fitness diminishes. Others may, then, be better prepared and more fit to fill a position than those who are upon the list. The Legislature, or administrative boards or officers, to whom that function has been delegated under appropriate instructions, may determine how long an existing list shall remain in force and when a new examination shall be held. While the list, prepared in 1928, was still in force, the Legislature exercised that power, without challenge, by extending the life of the list for one year. When that period had passed and a new eligible list was prepared and published, the Legislature was without power to revive the old list. Those on the old list were then no longer eligible for appointment, and the Legislature is without power to confer eligibility. That must be 0ascertained solely by competitive examination” (supra, at 280). The Court of Appeals reiterated this rule in Matter of Cash v Bates (301 NY 258, 261), stating, "[Appointment of any of the petitioners after the expiration of the eligible list was a legal impossibility”. (See also, Matter of Tanzosh v New York City Civ. Serv. Comma., 44 NY2d 906, affg 58 AD2d 522; Matter of New York City Dept. of Personnel v New York State Div. of Human Rights, 44 NY2d 904, affg 58 AD2d 787.)
In Matter of Mena v D'Ambrose (44 NY2d 428), the Court of Appeals announced a limited exception to the bar against appointments subsequent to the expiration of the eligible list. There, pursuant to court order and shortly before it was due to expire, the eligible list was adjusted as to one candidate and subsequently readjusted to reflect, as well, the corrected status of the petitioners, who had commenced a judicial proceeding *17during the life of the list. The court held, "[TJhat the list expired during the course of the litigation ought not and does not preclude relief’ (supra, at 433), and ruled that the statutory time period for the life of the list did not begin to run until the errors were corrected. In another case decided the same year, Matter of Tanzosh v New York City Civ. Serv. Commn. (44 NY2d 906, supra), the Court of Appeals held that where the petitioner "did not commence this article 78 proceeding seeking appointment until after the subject list of eligibles had expired * * * the courts may grant him neither appointment from that expired list * * * nor the equivalent relief he now seeks of retroactive seniority in his subsequently obtained civil service position” (supra, at 907; see also, Matter of New York City Dept. of Personnel v New York State Div. of Human Rights, 44 NY2d 904, supra).
Petitioner, citing Matter of State Div. of Human Rights v County of Onondaga (84 AD2d 931), argues that the commencement of his administrative proceeding during the life of the eligible list should entitle him to be appointed following the expiration of the list. That case, however, is inconsistent with the holding in Tanzosh (supra) and thus was not binding on the Department of Personnel, which was obliged to follow the authority of the Court of Appeals. In any event, County of Onondaga was decided on an apparent misreading of Matter of Mena v D’Ambrose (44 NY2d 428, supra), which the Fourth Department cited in holding that relief was not barred even though the eligible list had expired, since the complainant had filed a complaint with the State Division of Human Rights before the list’s expiration. As both Mena (supra, 44 NY2d, at 432-433) and Tanzosh (supra, 44 NY2d, at 907) make clear, however, relief may be granted only if a judicial proceeding is commenced before expiration of the eligible list.
Petitioner also argues that the Department of Personnel acted improperly when it did not certify him for appointment immediately following the Civil Service Commission decision. The Department, however, pursuant to CPLR article 78, had four months to consider whether to appeal the Commission’s decision. Moreover, petitioner’s nonappointment was not necessarily caused by respondents’ delay in certifying him. Even had the Department of Personnel certified petitioner on the day of the Civil Service Commission decision, there is no guarantee that he would have been appointed in the short interval — 12 days — prior to the expiration of the eligible list. It should be noted that no other applicant was appointed from *18the eligible list in the interval between the Civil Service Commission decision and the expiration of the list.
As the motion court properly noted, the determination of an administrative agency will not be disturbed where it has a reasonable basis. (Matter of Clancy-Cullen Stor. Co. v Board of Elections, 98 AD2d 635.) Respondents’ determination that petitioner could not be certified for promotion was not only reasonable, but mandated by applicable law.
In granting the petition and directing that respondents place petitioner’s name on a special eligible list, the majority holds, erroneously, in our view, that respondents’ noncertification of petitioner deprived him of a property right without due process of law. "Property interests, of course, are not created by the Constitution. Rather, they are created and their dimensions * * * defined by existing rules or understandings that stem from an independent source such as state law” (Board of Regents v Roth (408 US 564, 577; see also, Cleveland Bd. of Educ. v Loudermill, 470 US 532; Bishop v Wood, 426 US 341, 344; Perry v Sindermann, 408 US 593, 599-603). In this regard, the Supreme Court has repeatedly held that individual entitlement grounded in State law and defeasible only for cause is the hallmark of a property interest. (Memphis Light, Gas & Water Div. v Craft, 436 US 1, 11-12; Goss v Lopez, 419 US 565, 573-574; Board of Regents v Roth, supra, 408 US, at 576-578.) Under well-settled New York law, petitioner does not have a property interest in an appointment to the position he sought. "The mere appearance of petitioner’s name on an eligible list was a subjective 'expectancy’ and did not create any vested right to appointment”. (Matter of Tanzosh v New York City Civ. Serv. Commn., supra, 58 AD2d, at 523.)
Relying on Logan v Zimmerman Brush Co. (455 US 422), however, the majority holds that petitioner’s right to appellate review of his medical disqualification is a property interest protected by the Due Process Clause. Logan is inapposite. In Logan, Illinois State law provided the claimant with the right of review of his employment discrimination claim. The review procedures required that a fact-finding conference be scheduled within 120 days. Inadvertently, the State agency neglected to schedule the conference until after the expiration of the statutory period, and the claim was dismissed for lack of jurisdiction. The Supreme Court held that the right to a hearing under the statutory scheme was a property right of which the State, by its rigid application of the 120-day limitation, had arbitrarily deprived claimant.
*19While petitioner does have a right, as a matter of State law, to an adjudicatory process which includes judicial as well as administrative review of an adverse determination, any right of redress is, of necessity, as the Court of Appeals has held, circumscribed by the life of the eligible list on which his name appears. (See, Matter of Tanzosh v New York City Civ. Serv. Commn., 44 NY2d 906, supra; Matter of Mena v D’Ambrose, 44 NY2d 428, supra; Matter of New York City Dept. of Personnel v New York State Div. of Human Rights, 44 NY2d 904, supra.) This restriction is more than a mere procedural limitation on petitioner’s right of access to the State’s adjudicatory procedures, as was the case in Logan (supra). New York’s interest in limiting appointments to current eligible lists as required by article V, § 6 of the NY Constitution (see, Hurley v Board of Educ., 270 NY 275, supra) is a substantial one. The States are free to create substantive adjudicatory defenses or immunities to the rights they create and, in so doing, they do not offend due process notions. (See, Martinez v California, 444 US 277.) Thus, the proscription against an appointment from an expired eligible list is "merely one aspect of the * * * definition of [the] property interest” New York has created (supra, at 282, n 5; cf., Ferri v Ackerman, 444 US 193, 198). Indeed, Logan held that "the State certainly accords due process when it terminates a claim for failure to comply with a reasonable procedural or evidentiary rule” (supra, 455 US, at 437, citing cases). It should also be noted that the constitutional issue was presented in Tanzosh, decided several years before Logan, both in this court and the Court of Appeals, and implicitly rejected.
The speculation by Justice Wallach in his concurring opinion that any judicial proceeding commenced prior to final resolution of petitioner’s administrative appeal would be dismissed because of failure to exhaust his administrative remedies ignores the court’s reservation in Tanzosh (supra). The court specifically left open the question "as to what would be the proper result had petitioner instead commenced a proceeding prior to the expiration of the list and that proceeding had been dismissed for a failure to exhaust his administrative remedies” (supra, 44 NY2d, at 907). Equally unavailing is the argument that a second State-created classification exists consisting of those applicants who, although successful in their administrative challenge, are deprived of access to the courts for lack of standing since they are not aggrieved. In reaffirming the principle that the courts may not direct ap*20pointment from an expired list, the Court of Appeals in Tanzosh recognized, in effect, only one classification of applicant — the rejected candidate seeking vindication of his asserted right to appointment. His right to the State’s adjudicatory process is limited only to the extent that he may not be appointed after expiration of the eligible list. Thus, in the context of the issue before us, his only concern is with the demise of the list before commencement of a judicial proceeding to compel appointment. (See, Matter of Mena v D’Ambrose, 44 NY2d 428, supra.) The question of whether he is barred from the State’s review processes in the event he commences a judicial proceeding before exhaustion of his administrative remedies is the question left open by the Court of Appeals. In light of the definitive holding in Tanzosh and the clearly delineated reservation as to nonexhaustion of administrative review, it ill-behooves this court to hold New York’s review process unconstitutional. Although we also share the majority’s discomfort with the conundrum into which petitioner has been placed, we do not perceive that applicable law permits the result reached by the majority, no matter how laudatory its motives.
None of the other cases cited by petitioner compels a finding that the requirement that appointments be made only from the current eligible list deprived him of his due process right to appellate review. In Matter of Pan Am. World Airways v New York State Human Rights Appeal Bd. (61 NY2d 542), the Court of Appeals held that the State Division of Human Rights could dismiss a claim for administrative convenience even though "[t]he Human Rights Law provision that bases employer liability upon a finding of discrimination creates a constitutionally protected property interest” (supra, at 548). The court’s finding that there had not been a due process violation was based on the fact that the complainants had the option of commencing a judicial proceeding, a choice which likewise was available to petitioner up until the expiration of the eligible list.
Finally, petitioner’s contention that the Department of Personnel was required to furnish him with notice that the eligible list on which his name appeared was about to expire is without merit. He was on notice that, pursuant to Civil Service Law § 56, an eligible list has a minimum duration of not less than 1 nor more than 4 years. There is no provision in the Civil Service Law or elsewhere which requires the Department of Personnel to inform a candidate that the *21eligible list on which his name appears is about to expire. Nor is there any authority holding, or even suggesting, that petitioner, who was represented by counsel, was entitled to be informed of the well-settled law requiring him to commence a judicial proceeding before the expiration of the list.
Accordingly, the judgment dismissing the petition should be affirmed.
Ellerin, J., concurs with Milonas, J.; Wallach, J., concurs in a separate opinion; Sandler, J. P., and Sullivan, J., dissent in an opinion by Sullivan, J.
Order, Supreme Court, New York County, entered on May 13, 1987, reversed, on the law, the petition granted, the cross motion to dismiss denied, and respondents directed to place petitioner’s name on a special eligible list for bus maintainer "A”, without costs and without disbursements.